Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/03/2022 has been entered.
DETAILED ACTION
3.	This Office Action is in response to the filing with the office dated 08/03/2022. 
Response to amendment
4. 	This office action is in response to an amendment filed on 08/03/2022. Claims 1, 6, 8, 13, 15, and 20 have been amended. Claims 3, 10 and 17 have been cancelled. Claims 1, 2, 4-9, 11-16, 18-21 are pending in this office action. The amendments have been entered and considered. 

5. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are persuasive, however newly cited reference Azatchi; Yehezkel (US 8121827 B2) teaches, the amended claim limitations, thus necessitated the new ground of rejection as presented in this Office action. Please see the rejection below.
Claim Rejections - 35 USC § 112
Claims 1, 6, 8, 13, 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improve” in claims 1, 6, 8, 13, 15 and 20 is a relative term which renders the claim indefinite. The term “improve” is not defined in the claims, the specification Paragraph [0035] does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims do not provide any predefined baseline in order to compare and predict any improvement. Claims 2-7, 9-14 and 16-21 are also rejected due to their dependency.
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 2, 5-9, 12-16 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier; Laurent (US 20070168727 A1) in view of Malkin; Jonathan (US 20180114249 A1) (Applicant admitted prior art item no. 2 cited on IDS submission dated 05/29/2019)and in further view of Azatchi; Yehezkel (US 8121827 B2) (Applicant admitted prior art item no. 3 cited on IDS submission dated 05/29/2019).

Regarding independent claim 1, Fournier; Laurent (US 20070168727 A1) teaches, a processor-implemented method for event clustering, the method comprising: receiving a set of names of coverage events (Fig. 1 Element 34), the method comprising: receiving a set of names of coverage events (Paragraph [0041] lists of events that occurred during testing (i.e., names of coverage events));
creating, by a machine learning-based technique, groups from the set of received names of the coverage events based on the set of names of the coverage events Paragraph [0085] coverage events are grouped together if their associated stimuli are similar.  [0087] cluster together events that are associated with similar directives, using known cluster analysis techniques), 
generating a cross product coverage model from the created groups (Paragraph [0092] generating a cross-product from the created groups);
and identifying subgroups of uncovered events for each of the created groups (Paragraph [0088] lists a set of non-covered events).
Fournier et al fails to explicitly teach, wherein the machine learning-based technique uses a K-means algorithm that considers a location of each word in the set of names for clustering the set of names in the created groups and maps the clustered set of names into cross product spaces; determining a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space; combining the cross product spaces to improve the cross product density.
Malkin; Jonathan (US 20180114249 A1) teaches, wherein the machine learning-based technique uses a K-means algorithm that considers a location of each word in the set of names for clustering the set of names in the created groups (Paragraph [0070] the group formation module 402 may be configured to perform k-means clustering in order to form the groups. Where k-means clustering is performed, the groups that are formed may be referred to as clusters, and the location-based events may be referred to as cluster elements of the clusters to which they belong. [0071] FIG. 5 is a schematic diagram of an example set of location-based events 502 mapped to a map projection 500. As shown in FIG. 5, latitude coordinates are provided on the x-axis and longitude coordinates are provided on the y-axis of the map projection 500 . The small circles 502 represent individual location-based events or cluster elements of the set on which a k-means cluster operation is performed (Examiner interprets the location of each keyword as the coordinates of a map projection and is equated to Each location-based event). Each location-based event 502 is positioned in the map projection 500 according to its location information, such as its latitude and longitude data included in and/or indicated by the location information. Additionally, dotted boxes 504 groups or clusters in which each of the location-based events 502 are included. The particular example shown in FIG. 5 includes seven groups or clusters 504a-504g. Also, black dots 506 in the map projection 500 represent centroids of the clusters 504. That is, each cluster 504 may have an associated centroid 506. A centroid of a given cluster 504 is the mean position of all of the cluster elements 602 of the given cluster 504. FIG. 5 shows the location-based events 502 finally grouped into their respective seven clusters 504a-504g and the centroids 506 in their respective centroid positions for each of the clusters 504a-504g following the end of a k-means clustering operation). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fournier et al by providing wherein the machine learning-based technique uses a K-means algorithm that considers a location of each word in the set of names for clustering the set of names in the created groups, as taught by Malkin et al (Paragraphs [0070], [0071).
  One of the ordinary skill in the art would have been motivated to make this modification, as It is easy to implement k-means and identify unknown groups of data from complex data sets. The results are presented in an easy and simple manner.
Fournier et al and Malkin et al fails to explicitly teach, and maps the clustered set of names into cross product spaces; determining a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space; combining the cross product spaces to improve the cross product density.
Azatchi; Yehezkel (US 8121827 B2) teaches, maps the clustered set of names into cross product spaces (Col 5 Lines 47-51 FIG. 2 is a simplified map 50 of an exemplary coverage model in a two-dimensional Cartesian cross-product space. The model is based on two attributes, arbitrary referred to as X (on the horizontal axis) and Y (on the vertical axis), both 50 having integer domains {l , ... ,6}. Also see Col 2 Lines 50-60);
determining a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space  (Col 3 Lines 2-6,  Determining how to present the coverage hole may include determining a density of the illegal events in one or more coverage holes, and selecting for presentation at least one of the coverage holes for which the density of the illegal events is less than a predetermined percentage);
combining the cross product spaces to improve the cross product density (Col 7 Lines 28-41 a similar strategy may be used to aggregate covered and illegal events (as in the example of FIG. 3 and Table II), so that areas in the cross-product space that contain only illegal events are distinguished from covered areas 62. Further additionally or alternatively, when illegal events 76 are mixed into holes 74, coverage processor 40 may generate an indication to user 32 of the "purity" of the holes. For example, the coverage processor may compute and display the density of illegal events within each hole. The holes may also be sorted for the user according to criteria such as geometrical size or absolute size (eg., the number of legal, noncovered events that the hole actually contains), purity, or dimension (the number of attribute values that are not covered at all in the hole).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fournier et al and Malkin et al by maps the clustered set of names into cross product spaces; determining a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space; combining the cross product spaces to improve the cross product density as taught by Azatchi et al (Col 5 Lines 47-51, Col 3 Lines 2-6 and Col 7 Lines 28-41).
One of the ordinary skill in the art would have been motivated to make this modification so that areas in the cross-product space that contain only illegal events are distinguished from covered areas as taught by Azatchi et al (Col 5 Lines 30-32).

Regarding dependent claim 2, Fournier et al, Malkin et al and Azatchi et al teach, the method of claim 1.
Fournier et al further teaches, further comprising: displaying the identified subgroups of uncovered events in a table (Paragraph [0088] lists a set of non-covered events in a table) [0093], [0095] identifying uncovered events) comprising a unit name (Fig. 7 Paragraph [0088] name of the event corresponding to the list of events. Examiner interprets unit name is event name), a total number of events (Fig. 7 Paragraph [0088] list of all events combined are total number of events), a number of total clusters (Fig. 7 element 84 is the number of partitions/clusters), a number of large clusters, and a number of events in clusters (Fig. 7 based on the number of stars in  each cluster is number of events in a cluster and  large clusters and maximum number of stars in a cluster), wherein the number of events in cluster represents a percentage value of the events in clusters to the number of total events for each unit (Paragraph [0071] A projected hole (a hole is a uncovered event) is considered lightly covered if the percentage of tasks/events subsumed that have been covered is less than some given threshold).

Regarding dependent claim 5, Fournier et al, Malkin et al and Azatchi et al teach, the method of claim 1. 
Fournier et al further teaches, wherein generating the cross product coverage model from the created groups comprises: determining one or more anchors of a cross-product space based on a certain location in an event name that is common to all event names in a cluster; (Paragraph [0037] Hole analysis groups together sets of uncovered tasks that share some common properties (Examiner interprets one or more anchors as one or more tasks/events that share common properties);
determining one or more attributes of the cross-product space based on determining that the location in the event name has more than one possible word in the cluster; (Paragraph [0036] determining one or more attributes of cross-product functional coverage model comprises more than one possible name/pair in a cluster such as “a coverage task is the pair <request, response>, where "request" is any of the possible requests that can be sent to the memory, e.g., memory read, memory write, I/O read, I/O write. "Response" is one of the possible responses, e.g., ack, nack, retry, reject”);
and generating the cross-product coverage model based on the one or more anchors and the one or more attributes  (Paragraph [0092] generating a cross-product from the created groups).

Regarding dependent claim 6, Fournier et al, Malkin et al and Azatchi et al teach, the method of claim 5. 
Fournier et al further teaches, wherein generating the cross product coverage model from the created groups further comprises combining close cross products to improve a cross product density (Paragraph [0061] generating a coverage model by combining two tasks based on holes that differ in only one attribute…).

Regarding dependent claim 7, Fournier et al, Malkin et al and Azatchi et al teach, the method of claim 6. 
Fournier et al further teaches, wherein the cross product density is a ratio between a size of the cross-product space and a number of events in the cross-product space (Paragraph [0068] [0068] Any coverage model of n attributes can be viewed as a set of tasks or points in an n-dimensional space (i.e., cross-product coverage density is based on the dimensional space).

Regarding independent claim 8, Fournier; Laurent (US 20070168727 A1) teaches, a computer system for event clustering (Paragraph [0024] FIG. 1 is a block diagram of a system for functional coverage analysis), the computer system comprising: one or more processors (Fig. 1 element 34), one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Paragraph computer-readable medium in which computer program instructions are stored), wherein the computer system is capable of performing a method comprising: receiving a set of names of coverage events (Paragraph [0041] lists of events that occurred during testing (i.e., names of coverage events);
creating, by a machine learning-based technique, groups from the set of received names of the coverage events based on the set of names of the coverage events (Paragraph [0085] coverage events are grouped together if their associated stimuli are similar.  [0087] cluster together events that are associated with similar directives, using known cluster analysis techniques),
generating a cross product coverage model from the created groups (Paragraph [0092] generating a cross-product from the created groups);
and identifying subgroups of uncovered events for each of the created groups (Paragraph [0088] lists a set of non-covered events).
Fournier et al fails to explicitly teach, wherein the machine learning-based technique uses a K-means algorithm that considers a location of each word in the set of names for clustering the set of names in the created groups and maps the clustered set of names into cross product spaces; Page 3 of 10U.S. Application No.: 16/411,542 determining a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space; combining the cross product spaces to improve the cross product density.
Malkin; Jonathan (US 20180114249 A1) teaches, wherein the machine learning-based technique uses a K-means algorithm that considers a location of each word in the set of names for clustering the set of names in the created groups (Paragraph [0070] the group formation module 402 may be configured to perform k-means clustering in order to form the groups. Where k-means clustering is performed, the groups that are formed may be referred to as clusters, and the location-based events may be referred to as cluster elements of the clusters to which they belong. [0071] FIG. 5 is a schematic diagram of an example set of location-based events 502 mapped to a map projection 500. As shown in FIG. 5, latitude coordinates are provided on the x-axis and longitude coordinates are provided on the y-axis of the map projection 500 . The small circles 502 represent individual location-based events or cluster elements of the set on which a k-means cluster operation is performed (Examiner interprets the location of each keyword as the coordinates of a map projection and is equated to Each location-based event). Each location-based event 502 is positioned in the map projection 500 according to its location information, such as its latitude and longitude data included in and/or indicated by the location information. Additionally, dotted boxes 504 groups or clusters in which each of the location-based events 502 are included. The particular example shown in FIG. 5 includes seven groups or clusters 504a-504g. Also, black dots 506 in the map projection 500 represent centroids of the clusters 504. That is, each cluster 504 may have an associated centroid 506. A centroid of a given cluster 504 is the mean position of all of the cluster elements 602 of the given cluster 504. FIG. 5 shows the location-based events 502 finally grouped into their respective seven clusters 504a-504g and the centroids 506 in their respective centroid positions for each of the clusters 504a-504g following the end of a k-means clustering operation). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fournier et al by providing wherein the machine learning-based technique uses a K-means algorithm that considers a location of each word in the set of names for clustering the set of names in the created groups, as taught by Malkin et al (Paragraphs [0070], [0071).
  One of the ordinary skill in the art would have been motivated to make this modification, as It is easy to implement k-means and identify unknown groups of data from complex data sets. The results are presented in an easy and simple manner).
Fournier et al and Malkin et al fails to explicitly teach, and maps the clustered set of names into cross product spaces; Page 3 of 10U.S. Application No.: 16/411,542 determining a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space; combining the cross product spaces to improve the cross product density.
Azatchi; Yehezkel (US 8121827 B2) teaches, maps the clustered set of names into cross product spaces (Col 5 Lines 47-51 FIG. 2 is a simplified map 50 of an exemplary coverage model in a two-dimensional Cartesian cross-product space. The model is based on two attributes, arbitrary referred to as X (on the horizontal axis) and Y (on the vertical axis), both 50 having integer domains {l , ... ,6}. Also see Col 2 Lines 50-60);
determining a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space  (Col 3 Lines 2-6,  Determining how to present the coverage hole may include determining a density of the illegal events in one or more coverage holes, and selecting for presentation at least one of the coverage holes for which the density of the illegal events is less than a predetermined percentage);
combining the cross product spaces to improve the cross product density (Col 7 Lines 28-41 a similar strategy may be used to aggregate covered and illegal events (as in the example of FIG. 3 and Table II), so that areas in the cross-product space that contain only illegal events are distinguished from covered areas 62. Further additionally or alternatively, when illegal events 76 are mixed into holes 74, coverage processor 40 may generate an indication to user 32 of the "purity" of the holes. For example, the coverage processor may compute and display the density of illegal events within each hole. The holes may also be sorted for the user according to criteria such as geometrical size or absolute size (eg., the number of legal, noncovered events that the hole actually contains), purity, or dimension (the number of attribute values that are not covered at all in the hole).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fournier et al and Malkin et al by maps the clustered set of names into cross product spaces; determining a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space; combining the cross product spaces to improve the cross product density as taught by Azatchi et al (Col 5 Lines 47-51, Col 3 Lines 2-6 and Col 7 Lines 28-41).
One of the ordinary skill in the art would have been motivated to make this modification so that areas in the cross-product space that contain only illegal events are distinguished from covered areas as taught by Azatchi et al (Col 5 Lines 30-32).

Regarding dependent claim 9, Fournier et al, Malkin et al and Azatchi et al teach, the computer system of claim 8. 
Fournier et al further teaches, further comprising displaying the identified subgroups of uncovered events in a table (Paragraph [0088] lists a set of non-covered events in a table) comprising a unit name (Fig. 7 Paragraph [0088] name of the event corresponding to the list of events Examiner interprets unit name is event name), a total number of events (Fig. 7 Paragraph [0088] list of all events combined are total number of events), a number of total clusters (Fig. 7 element 84 is the number of partitions/clusters), a number of large clusters , and a number of events in clusters (Fig. 7 based on the number of stars in  each cluster is number of events in a cluster and  large clusters and maximum number of stars in a cluster), wherein the number of events in cluster represents a percentage value of the events in clusters to the number of total events for each unit (Paragraph [0071] A projected hole (a hole is a uncovered event) is considered lightly covered if the percentage of tasks/events subsumed that have been covered is less than some given threshold).

Regarding dependent claim 12, Fournier et al, Malkin et al and Azatchi et al teach, the computer system of claim 8. 
Fournier et al further teaches, wherein generating the cross product coverage model from the created groups comprises: determining one or more anchors of a cross-product space based on a certain location in an event name that is common to all event names in a cluster (Paragraph [0037] Hole analysis groups together sets of uncovered tasks that share some common properties (Examiner interprets one or more anchors as one or more tasks/events that share common properties);
determining one or more attributes of the cross-product space based on determining that the location in the event name has more than one possible word in the cluster (Paragraph [0036] determining one or more attributes of cross-product functional coverage model comprises more than one possible name/pair in a cluster such as “a coverage task is the pair <request, response>, where "request" is any of the possible requests that can be sent to the memory, e.g., memory read, memory write, I/O read, I/O write. "Response" is one of the possible responses, e.g., ack, nack, retry, reject”);
and generating the cross-product coverage model based on the one or more anchors and the one or more attributes (Paragraph [0092] generating a cross-product).

Regarding dependent claim 13, Fournier et al, Malkin et al and Azatchi et al teach, the computer system of claim 12. 
Fournier et al further teaches, wherein generating the cross product coverage model from the created groups further comprises combining close cross products to improve a cross product density (Paragraph [0061] generating a coverage model by combining two tasks based on holes that differ in only one attribute…).

Regarding dependent claim 14, Fournier et al, Malkin et al and Azatchi et al teach, the computer system of claim 13. 
Fournier et al further teaches, wherein the cross product density is a ratio between a size of the cross-product space and a number of events in the cross-product space (Paragraph [0068] [0068] Any coverage model of n attributes can be viewed as a set of tasks or points in an n-dimensional space (i.e., cross-product coverage density is based on the dimensional space).

Regarding independent claim 15, Fournier; Laurent (US 20070168727 A1) teaches, a computer program product for event clustering (Paragraph [0021] computer software product), the computer program product comprising: one or more computer-readable tangible storage medium and program instructions stored on at least one of the one or more tangible storage medium, the program instructions executable by a processor (Paragraph computer-readable medium in which computer program instructions are stored), the program instructions comprising: program instructions to receive a set of names of coverage events; program instructions to create, by a machine learning-based technique, groups from the set of received names of the coverage events based on the set of names of the coverage events (Paragraph [0085] coverage events are grouped together if their associated stimuli are similar.  [0087] cluster together events that are associated with similar directives, using known cluster analysis techniques),
program instructions to generate a cross product coverage model from the created groups  (Paragraph [0092] generating a cross-product from the created groups);
and program instructions to identify subgroups of uncovered events for each of the created groups (Paragraph [0088] lists a set of non-covered events).
Fournier et al fails to explicitly teach, wherein the machine learning-based technique uses a K-means algorithm that considers a location of each word in the set of names for clustering the set of names in the created groups and maps the clustered set of names into cross product spaces; program instructions to determine a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space; program instructions to combine the cross product spaces to improve the cross product density.
Malkin; Jonathan (US 20180114249 A1) teaches, wherein the machine learning-based technique uses a K-means algorithm that considers a location of each word in the set of names for clustering the set of names in the created groups (Paragraph [0070] the group formation module 402 may be configured to perform k-means clustering in order to form the groups. Where k-means clustering is performed, the groups that are formed may be referred to as clusters, and the location-based events may be referred to as cluster elements of the clusters to which they belong. [0071] FIG. 5 is a schematic diagram of an example set of location-based events 502 mapped to a map projection 500. As shown in FIG. 5, latitude coordinates are provided on the x-axis and longitude coordinates are provided on the y-axis of the map projection 500 . The small circles 502 represent individual location-based events or cluster elements of the set on which a k-means cluster operation is performed (Examiner interprets the location of each keyword as the coordinates of a map projection and is equated to Each location-based event). Each location-based event 502 is positioned in the map projection 500 according to its location information, such as its latitude and longitude data included in and/or indicated by the location information. Additionally, dotted boxes 504 groups or clusters in which each of the location-based events 502 are included. The particular example shown in FIG. 5 includes seven groups or clusters 504a-504g. Also, black dots 506 in the map projection 500 represent centroids of the clusters 504. That is, each cluster 504 may have an associated centroid 506. A centroid of a given cluster 504 is the mean position of all of the cluster elements 602 of the given cluster 504. FIG. 5 shows the location-based events 502 finally grouped into their respective seven clusters 504a-504g and the centroids 506 in their respective centroid positions for each of the clusters 504a-504g following the end of a k-means clustering operation). 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fournier et al by providing wherein the machine learning-based technique uses a K-means algorithm that considers a location of each word in the set of names for clustering the set of names in the created groups, as taught by Malkin et al (Paragraphs [0070], [0071).
  One of the ordinary skill in the art would have been motivated to make this modification, as It is easy to implement k-means and identify unknown groups of data from complex data sets. The results are presented in an easy and simple manner).
Fournier et al and Malkin et al fails to explicitly teach, and maps the clustered set of names into cross product spaces; Page 3 of 10U.S. Application No.: 16/411,542 determining a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space; combining the cross product spaces to improve the cross product density.
Azatchi; Yehezkel (US 8121827 B2) teaches, maps the clustered set of names into cross product spaces (Col 5 Lines 47-51 FIG. 2 is a simplified map 50 of an exemplary coverage model in a two-dimensional Cartesian cross-product space. The model is based on two attributes, arbitrary referred to as X (on the horizontal axis) and Y (on the vertical axis), both 50 having integer domains {l , ... ,6}. Also see Col 2 Lines 50-60);
determining a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space  (Col 3 Lines 2-6,  Determining how to present the coverage hole may include determining a density of the illegal events in one or more coverage holes, and selecting for presentation at least one of the coverage holes for which the density of the illegal events is less than a predetermined percentage);
combining the cross product spaces to improve the cross product density (Col 7 Lines 28-41 a similar strategy may be used to aggregate covered and illegal events (as in the example of FIG. 3 and Table II), so that areas in the cross-product space that contain only illegal events are distinguished from covered areas 62. Further additionally or alternatively, when illegal events 76 are mixed into holes 74, coverage processor 40 may generate an indication to user 32 of the "purity" of the holes. For example, the coverage processor may compute and display the density of illegal events within each hole. The holes may also be sorted for the user according to criteria such as geometrical size or absolute size (eg., the number of legal, noncovered events that the hole actually contains), purity, or dimension (the number of attribute values that are not covered at all in the hole).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fournier et al and Malkin et al by maps the clustered set of names into cross product spaces; determining a cross product density for the cross product spaces using a ratio between a size of a cross product space and a number of events in the cross product space; combining the cross product spaces to improve the cross product density as taught by Azatchi et al (Col 5 Lines 47-51, Col 3 Lines 2-6 and Col 7 Lines 28-41).
One of the ordinary skill in the art would have been motivated to make this modification so that areas in the cross-product space that contain only illegal events are distinguished from covered areas as taught by Azatchi et al (Col 5 Lines 30-32).

Regarding dependent claim 16, Fournier et al, Malkin et al and Azatchi et al teach, the computer program product of claim 15. 
Fournier et al further teaches, further comprising program instructions to display the identified subgroups of uncovered events in a table (Paragraph [0088] lists a set of non-covered events in a table) comprising a unit name (Fig. 7 Paragraph [0088] name of the event corresponding to the list of events Examiner interprets unit name is event name), a total number of events (Fig. 7 Paragraph [0088] list of all events combined are total number of events), a number of total clusters (Fig. 7 element 84 is the number of partitions/clusters), a number of large clusters, and a number of events in clusters (Fig. 7 based on the number of stars in  each cluster is number of events in a cluster and  large clusters and maximum number of stars in a cluster), wherein the number of events in cluster represents a percentage value of the events in clusters to the number of total events for each unit (Paragraph [0071] A projected hole (a hole is a uncovered event) is considered lightly covered if the percentage of tasks/events subsumed that have been covered is less than some given threshold).

Regarding dependent claim 19, Fournier et al, Malkin et al and Azatchi et al teach, the computer program product of claim 15. 
Fournier et al further teaches, wherein program instructions to generate the cross product coverage model from the created groups comprises: program instructions to determine one or more anchors of a cross-product space based on a certain location in an event name that is common to all event names in a cluster (Paragraph [0037] Hole analysis groups together sets of uncovered tasks that share some common properties (Examiner interprets one or more anchors as one or more tasks/events that share common properties);
program instructions to determine one or more attributes of the cross-product space based on determining that the location in the event name has more than one possible word in the cluster (Paragraph [0036] determining one or more attributes of cross-product functional coverage model comprises more than one possible name/pair in a cluster such as “a coverage task is the pair <request, response>, where "request" is any of the possible requests that can be sent to the memory, e.g., memory read, memory write, I/O read, I/O write. "Response" is one of the possible responses, e.g., ack, nack, retry, reject”);
and program instructions to generate the cross-product coverage model based on the one or more anchors and the one or more attributes (Paragraph [0092] generating a cross-product from the created groups).

Regarding dependent claim 20, Fournier et al, Malkin et al and Azatchi et al teach, the computer program product of claim 19. 
Fournier et al further teaches, wherein program instructions to generate the cross product coverage model from the created groups further comprises program instructions to combine close cross products to improve a cross product density (Paragraph [0061] generating a coverage model by combining two tasks based on holes that differ in only one attribute…).

Regarding dependent claim 21, Fournier et al, Malkin et al and Azatchi et al teach, the computer program product of claim 20. 
Fournier et al further teaches, wherein the cross product density is a ratio between a size of the cross-product space and a number of events in the cross-product space (Paragraph [0068] [0068] Any coverage model of n attributes can be viewed as a set of tasks or points in an n-dimensional space (i.e., cross-product coverage density is based on the dimensional space).

7. 	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fournier; Laurent (US 20070168727 A1) in view of Malkin; Jonathan (US 20180114249 A1), Azatchi; Yehezkel (US 8121827 B2) and in further view of MORIN; Louis Philip (US 20210218748 A1).

Regarding dependent claim 4, Fournier et al, Malkin et al and Azatchi et al teach, the method of claim 1. 
Fournier et al, Malkin et al and Azatchi et al fails to explicitly teach, wherein the machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) algorithm.
MORIN; Louis Philip (US 20210218748 A1) teaches, wherein the machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) algorithm ((Paragraph [0082] machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) method).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fournier et al, Malkin et al and Azatchi et al by providing wherein the machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) algorithm, as taught by MORIN et al (Paragraph [0082]).
  One of the ordinary skill in the art would have been motivated to make this modification by reducing the effort of finding patterns roles and accelerating the return on investment by adding data not prone to the noise of access rights, as taught by MORIN et al (Paragraph [0104]).

Regarding dependent claim 11, Fournier et al, Malkin et al and Azatchi et al teach, the computer system of claim 8. 
Fournier et al, Malkin et al and Azatchi et al fails to explicitly teach, wherein the machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) algorithm.
MORIN; Louis Philip (US 20210218748 A1) teaches, wherein the machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) algorithm ((Paragraph [0082] machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) method).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fournier et al, Malkin et al and Azatchi et al by providing wherein the machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) algorithm, as taught by MORIN et al (Paragraph [0082]).
  One of the ordinary skill in the art would have been motivated to make this modification by reducing the effort of finding patterns roles and accelerating the return on investment by adding data not prone to the noise of access rights, as taught by MORIN et al (Paragraph [0104]).

Regarding dependent claim 18, Fournier et al, Malkin et al and Azatchi et al teach, the computer program product of claim 15. 
Fournier et al, Malkin et al and Azatchi et al fails to explicitly teach, wherein the machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) algorithm.
MORIN; Louis Philip (US 20210218748 A1) teaches, wherein the machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) algorithm ((Paragraph [0082] machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) method).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fournier et al, Malkin et al and Azatchi et al by providing wherein the machine learning-based technique is based on a Latent Dirichlet Allocation (LDA) algorithm, as taught by MORIN et al (Paragraph [0082]).
  One of the ordinary skill in the art would have been motivated to make this modification by reducing the effort of finding patterns roles and accelerating the return on investment by adding data not prone to the noise of access rights, as taught by MORIN et al (Paragraph [0104]).

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164